DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-19, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 14, “the iteration of…” lacks antecedent basis.
	Claim 1 line 13 recites, “updated policy parameters of the policy neural network”.  Then lines 19 and 20 recite, “the updated policy parameters of a most recent iteration…”.  There is no antecedent basis for the claimed, “the updated policy parameters of a most recent iteration…”.  
In claim 13, “the first episode” lacks antecedent basis.
Claim 32 line 6 recites, “a policy neural network”, then lines 8-10 recite, “the policy network” in two occurrences, then again line 13 recites, “the policy neural networks”.    There is no antecedent basis for the claimed, “the policy network”.

The rest of the claims are rejected for depending on a rejected base claim.

Conclusion
The prior art, (US 6850252) made of record and not relied upon is considered pertinent to applicant's disclosure.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664